PER CURIAM.
The defendant appeals his convictions for arson in the first degree, burning to defraud, and insurance fraud, for which he received concurrent terms of thirty years’ probation on the arson count, and five years’ probation on the other two counts. The guidelines scoresheet recommended a range of two and one-half to three and one-half years’ imprisonment. The state cross-appeals from the departure sentence.
We find no merit in the issues raised by the defendant and affirm his conviction. However, we agree with the state that the trial judge erred in departing downward from the recommended guidelines range without stating in writing his reasons for departure. State v. Jackson, 478 So.2d 1054 (Fla.1985).
Accordingly, we reverse the imposition of probation in this case and remand for resentencing. Should the trial judge once again decide to depart downward, the reasons for departure must be stated in writing. Any party aggrieved by the new sen*600tence may file a new appeal. The judgment is otherwise affirmed.
SCHEB, A.C.J., and DANAHY and SCHOONOVER, JJ., concur.